Title: John Thaxter to Abigail Adams, 10 June 1783
From: Thaxter, John
To: Adams, Abigail



Paris June 10th. 1783

It would give me great Satisfaction to have it in my power to reply to any Letter from you since October last. But that pleasure is denied me. I feel that I am deprived of one Source of Instruction and Entertainment, in being deprived of your excellent Letters. And I support the Privation with little Philosophy. I am thoroughly tired of this cold Consolation, “wait with Patience.” Tis oftentimes the Counsel of the deepest, tho’ disguised, Impatience. With this opinion I quit it, or I shall soon fall into a violent fit of fretting, unless I go and pass an Hour with my fair Nun, whose Countenance and Language are Contentment. I have seen her several times of late. On my last Visit, She was doing Penance, and it was with the utmost difficulty I could obtain Leave to speak to her, as in that Season they are not allowed to speak to any Visitant but upon a very pressing Occasion. I was happy enough to succeed, and to introduce Mr. Codman who delivered her a Letter from her Mother, which was some kind of Atonement for withdrawing her even but for a Moment from the good work of Penance. Why She was in this State, I know not. I had concieved that the Life of a Nun was an eternal Series of Acts of Penance, and was much surprized to find that certain portions of time are allotted to this pious business. What offences the Spouses of Jesus Christ can be capable or guilty of, I am not enough in the Secrets of a Convent to determine. So that I am left to Conjectures, which perhaps may be ill founded and injurious, and therefore very proper to remain where they originated.
Two Nuns have lately taken the Veil. As I had an Invitation to the Ceremony, I conducted a married Lady of my Acquaintance to see it. The Ceremony was much the same as that I formerly gave you an Account of. The Sermon was decidedly in favor of that kind of life, as freest from the Evils, Vices and Embarrassments of the World; assuring that it was the only State of Happiness this side of Heaven. He really gave his Audience a severe Lecture, and represented them as in a doubtful State. He did not say, that they would all perish finally, but lashed them without Mercy in speaking of the World at large. If he had been a little spare meagre Abby with one foot in the Grave, he might pardonably have painted the World in hideous Colours and bid it a sour Adieu. But the contrary was the fact. Our Orator was in the Bloom of Life and a Picture of Health, but an Abby, condemned by his State to Batchelorism. He made but few Proselytes, if even he himself gave full Credit to his own Doctrine. The married Ladies and Widows deny his System, and are angry enough with him to blanket him. And indeed I would inlist as a Volunteer in their Service in so laudable an Undertaking. But the World is full of Contradictions and Absurdities, and the Sermon was only a small Addition to the great Mass.
I have lately met with the Life of Eloise and Abeilard in French, as well as the Letters that passed between them. I have bought them, and read them through. ’Tis an interesting Story to Lovers I believe, and I think at 19. I should have read it with more Goût than at present. My Season is over. And for a Year past I have philosophized so much upon Love and Matrimony, that the Sentiment of the former is extinguished to its due degree, and an Inclination for the latter entirely lost. Therefore if I can now read the History of the unfortunate Pair without the ordinary Marks of Sensibility, it must be esteemed rather as a proof of Philosophy than a want of a proper feeling. No one is to be deemed callous whose Sensibility does not instantly melt into Tears on reading or hearing an affecting History or Anecdote. Passions operate differently on different Subjects—more or less violently. Who knows the Sufferings and convulsive Agitations of one who shews few external Marks of them? A Tear is often an equivocal proof of Sensibility.
However notwithstanding my smart Philosophy, I have a strange Inclination to go to Paraclete, the Convent built by Abeilard, and of which Eloise was the Superior. I feel a kind of Veneration for the Place, and I believe that kind of Curiosity which leads People to visit particular celebrated Spots of Earth will carry me there, with Pope’s Translation of Eloise’s Letter. As I have made up my Mind about Matrimony and am in no danger of becoming Love sick I may go in safety. If I should take the Journey, as it is only a day’s ride, you may depend on a particular Description from me.
Please to remember me affectionately to your Family, particularly to Miss A. at her nuptial Ceremony as an old Acquaintance I may claim an Invitation. Respects to all Friends.

With the utmost Esteem and Respect, Madam yours
J T


